Pee Cukiam,
The only question to which consideration was given on the trial of the case was whether the indebtedness of Leeds to Adams was assumed by the partnership. It was a question of fact referred to the jury for determination upon the evidence. The verdict was in accord with the evidence, and established the claim of the plaintiff that the debt was assumed by the firm. There was nothing in the charge opposed to the decision of the jury or requiring a reversal of the judgment. The learned counsel representing the defendants on the appeal were not participants in the trial, and were virtually limited to the discussion of the question not raised or considered in the court below. Their argument was ingenious and able, but as it related to a qiiestion not fairly before us, we decline to consider it. In view of the evidence in the case and the facts established by it we cannot convict the court below of error in any of the rulings or instructions complained of.
A judgment confessed by one partner in the firm name, for a firm debt, is good against the partner confessing it, and under it partnership goods may be taken in execution: Grier v. Hood, 25 Pa. 430; Ross v. Howell, 84 Pa. 129.
Judgment affirmed.